Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive.
Applicant argues the combination does not teach determining that multi-type tree (MTT) splitting is used for the picture, wherein the picture comprises a triple tee (TT) block that is generated using TT splitting; determining a boundary associated with the TT block; and applying deblocking filtering to the boundary associated with the TT block.
Examiner disagrees, the combination Huang teaches determine that multi-type tree (MTT) splitting is used for the picture, wherein the picture comprises a triple tee (TT) block that is generated using TT splitting (Figs. 5, 10) and with Lee teaches apply deblocking filtering to a boundary of the TT block (Fig. 17: s1706-10; 0339-43) determine a boundary associated with the TT block (Fig. 17: s1706-10; 0126-31; 0158); and apply deblocking filtering to the boundary associated with the TT block (Fig. 17: s1706-10; 0126-31; 0158)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 24 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claim 1-2, 5-8, 10-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. US 2018/0103268 in view of Lee et al. US 2019/0327476.

Huang discloses:
17. and under complementary/similar rationales 1. And 12. And 21.
A video processing device comprising: a processor (0063) configured to: identify a block that is partitioned into a plurality of sibling nodes comprising a first sibling node and a second sibling node, wherein the first sibling node is associated with a first partition parameter and a second partition parameter, and the second sibling node is associated with a third partition parameter and a fourth partition parameter (Figs. 3-5; 0008: Multi-Type-Tree (MTT) block partitioning extends the concept of the two-level tree structure in QTBT by allowing both the binary tree and triple tree partitioning methods in the second level of MTT. The two levels of trees in MTT are called region tree (RT) and prediction tree (PT) respectively. The first level RT is always quadtree (QT) partitioning, and the second level PT may be either binary tree (BT) partitioning or triple tree (TT) partitioning. For example, a CTU is firstly partitioned by RT, which is QT partitioning, and each RT leaf node may be further split by PT, which is either BT or TT partitioning. A block partitioned by PT may be further split with PT until a maximum PT depth is reached, for example, a block may be first partitioned by vertical BT partitioning to generate a left sub-block and a right sub-block, and the left sub-block is further split by horizontal TT partitioning while the right sub-block is further split by horizontal BT partitioning. A PT leaf node is the basic Coding Unit (CU) for prediction and transform and will not be further split.; 0009: FIG. 5 illustrates an example of tree-type signaling for block partitioning according to MTT block partitioning. RT signaling may be similar to the quadtree signaling in QTBT block partitioning. For signaling a PT node, one additional bin is signaled to indicate whether it is a binary tree partitioning or triple tree partitioning. For a block split by RT, a first bin is signaled to indicate whether there is another RT split, if the block is not further split by RT (i.e. the first bin is 0), a second bin is signaled to indicate whether there is a PT split. If the block is also not further split by PT (i.e. the second bin is 0), then this block is a leaf node. If the block is then split by PT (i.e. the second bin is 1), a third bin is sent to indicate horizontal or vertical partitioning followed by a fourth bin for distinguishing binary tree (BT) or triple tree (TT) partitioning.); determine the third partition parameter for the second sibling node of the plurality of sibling nodes, a parent partition type for the block, and a parent partition direction for the block (Figs. 3-5; 0008-9); determine, based on the third partition parameter for the second sibling node of the plurality of sibling nodes, the parent partition type, and the parent partition direction, whether to receive an indication of the fourth partition parameter of the second sibling node (Figs. 3-5; 0008-9); obtain the fourth partition parameter based on the determination whether to receive the indication of the fourth partition parameter of the second sibling node, wherein on a condition that the fourth partition parameter is not determined to be received, derive the fourth partition parameter is obtained based on the third partition parameter and the parent partition direction (Figs. 3-9; Figs. 6-9: show partition type of the current block is inferred without signaling a bin to indicate whether it is BT or TT partitioning; 0008-9: If the block is then split by PT (i.e. the second bin is 1), a third bin is sent to indicate horizontal or vertical partitioning followed by a fourth bin for distinguishing binary tree (BT) or triple tree (TT) partitioning; 0039: a video encoder or video decoder checks if a current middle sub-block generated by vertical TT partitioning is further split by vertical partitioning, for example by checking the partition direction for splitting the current middle sub-block, and the video encoder or video decoder infers the partition type as TT partitioning if the current middle sub-block is further split by vertical partitioning. It is because vertical BT partitioning is prohibited to split the current middle sub-block as shown in FIG. 6A. One bin for indicating the partition type between BT and TT partitioning is no longer needed to be signaled for this case); determine that multi-type tree (MTT) splitting is used for the picture, wherein the picture comprises a triple tee (TT) block that is generated using TT splitting (Figs. 5, 10);
While Huang does not explicitly disclose the following, Huang teaches it would be obvious to reconstruct a picture comprising the second block, based on the third partition parameter and the fourth partition parameter (Figs. 3-5; 0008-9; Figs. 1 and 2 have decoders; 0004: The in-loop filter information may have to be incorporated in the video bitstream so that a decoder can properly recover the required information.). 
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to information may have to be incorporated in the video bitstream so that a decoder can properly recover the required information (Huang 0004)
Lee teaches apply deblocking filtering to a boundary of the TT block (Fig. 17: s1706-10; 0339-43) determine a boundary associated with the TT block (Fig. 17: s1706-10; 0126-31; 0158); and apply deblocking filtering to the boundary associated with the TT block (Fig. 17: s1706-10; 0126-31; 0158)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to a modified in-loop filtering method with respect to the image including a non-uniform block (Lee 0339)
	
18. and under complementary/similar rationales 2.
The video processing device of claim 17, wherein, on a condition that the indication of the fourth partition parameter of the second sibling node is received, the processor is further configured to: receive the indication of the fourth partition parameter in a bitstream (0004: information may have to be incorporated in the video bitstream so that a decoder can properly recover the required information; Figs. 6-9); and determine the fourth partition parameter based on the indication (Figs. 6-9).
19. and under complementary/similar rationales 13. And 23.
The video processing device of claim 17, 
While Huang appears to be silent about each possible iteration of combination between nodes, Huang teaches it would be obvious to wherein the parent partition type is TT, wherein the second sibling node is a middle sibling node, and wherein the third partition parameter indicates a partition direction for the middle sibling node and the fourth partition parameter indicates a partition type for the middle sibling node, and wherein on a condition that the partition direction for the middle sibling node is the same as the parent partition direction, the partition type for the middle sibling node is derived to be TT (Figs. 3-9; 0036: Some embodiments of the constrained block partitioning methods involve modified encoding or decoding processing by prohibiting a certain partition type and partition direction for splitting a current sub-block according to the partition type and partition direction of a previous partition level and a position of the current sub-block. Some embodiments of the constrained block partitioning method involve modified encoding or decoding process which infer the partition type or partition direction for splitting a current sub-block according to the partition type and partition direction of a previous partition level and a position of the current sub-block.).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above because it would be obvious to try as the combinations of QT, BT, and TT would be finite based on the CTU (coding tree unit which would be the maximum size) and a minimum CU (coding unit is a division of CTU) (Huang 0003 teaches CTU and CU).

20. and under complementary/similar rationales 14.

While Huang appears to be silent about each possible iteration of combination between nodes, Huang teaches it would be obvious to wherein the parent partition type is TT, wherein the second sibling node is a middle sibling node, and wherein the third partition parameter indicates a partition direction for the middle sibling node and the fourth partition parameter indicates a partition type for the middle sibling node, and wherein on a condition that the partition direction for the middle sibling node not the same as the parent partition direction, the partition type for the middle sibling node is received (Figs. 3-9; 0036: Some embodiments of the constrained block partitioning methods involve modified encoding or decoding processing by prohibiting a certain partition type and partition direction for splitting a current sub-block according to the partition type and partition direction of a previous partition level and a position of the current sub-block. Some embodiments of the constrained block partitioning method involve modified encoding or decoding process which infer the partition type or partition direction for splitting a current sub-block according to the partition type and partition direction of a previous partition level and a position of the current sub-block.).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above because it would be obvious to try as the combinations of QT, BT, and TT would be finite based on the CTU (coding tree unit which would be the maximum size) and a minimum CU (coding unit is a division of CTU) (Huang 0003 teaches CTU and CU).


5. The method of claim 1, 
While Huang appears to be silent about each possible iteration of combination between nodes, Huang teaches it would be obvious to wherein the parent partition type is TT, wherein the second sibling node is a middle sibling node, and wherein the third partition parameter indicates a  (Figs. 3-9; 0036: Some embodiments of the constrained block partitioning methods involve modified encoding or decoding processing by prohibiting a certain partition type and partition direction for splitting a current sub-block according to the partition type and partition direction of a previous partition level and a position of the current sub-block. Some embodiments of the constrained block partitioning method involve modified encoding or decoding process which infer the partition type or partition direction for splitting a current sub-block according to the partition type and partition direction of a previous partition level and a position of the current sub-block.).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above because it would be obvious to try as the combinations of QT, BT, and TT would be finite based on the CTU (coding tree unit which would be the maximum size) and a minimum CU (coding unit is a division of CTU) (Huang 0003 teaches CTU and CU).


6. The method of claim 1, 
While Huang appears to be silent about each possible iteration of combination between nodes, Huang teaches it would be obvious to wherein the parent partition type is TT, wherein the second sibling node is a middle sibling node, and wherein the third partition parameter indicates a partition type for the middle sibling node, and the fourth partition parameter indicates a partition direction for the middle sibling node, and wherein on a condition that the partition  (Figs. 3-9; 0036: Some embodiments of the constrained block partitioning methods involve modified encoding or decoding processing by prohibiting a certain partition type and partition direction for splitting a current sub-block according to the partition type and partition direction of a previous partition level and a position of the current sub-block. Some embodiments of the constrained block partitioning method involve modified encoding or decoding process which infer the partition type or partition direction for splitting a current sub-block according to the partition type and partition direction of a previous partition level and a position of the current sub-block.).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above because it would be obvious to try as the combinations of QT, BT, and TT would be finite based on the CTU (coding tree unit which would be the maximum size) and a minimum CU (coding unit is a division of CTU) (Huang 0003 teaches CTU and CU).


7. and under complementary rationales 15.
The method of claim 1, 
While Huang appears to be silent about each possible iteration of combination between nodes, Huang teaches it would be obvious to wherein the parent partition type is BT and wherein the first partition parameter indicates a partition direction for the first sibling node, the second partition parameter indicates a partition type for the first sibling node, the third partition parameter indicates a partition direction for the second sibling node, and the fourth partition parameter indicates a partition type for the second sibling node, and wherein on a condition that the partition direction for the first sibling node and the partition direction for the second sibling  (Figs. 3-9; 0036: Some embodiments of the constrained block partitioning methods involve modified encoding or decoding processing by prohibiting a certain partition type and partition direction for splitting a current sub-block according to the partition type and partition direction of a previous partition level and a position of the current sub-block. Some embodiments of the constrained block partitioning method involve modified encoding or decoding process which infer the partition type or partition direction for splitting a current sub-block according to the partition type and partition direction of a previous partition level and a position of the current sub-block.).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above because it would be obvious to try as the combinations of QT, BT, and TT would be finite based on the CTU (coding tree unit which would be the maximum size) and a minimum CU (coding unit is a division of CTU) (Huang 0003 teaches CTU and CU).


8. and under complementary rationales 16. And 22.
The method of claim 1, 
While Huang appears to be silent about each possible iteration of combination between nodes, Huang teaches it would be obvious to wherein the parent partition type is BT and wherein the first partition parameter indicates a partition direction for the first sibling node, the second partition parameter indicates a partition type for the first sibling node, the third partition parameter indicates a partition direction for the second sibling node, and the fourth partition parameter  (Figs. 3-9; 0036: Some embodiments of the constrained block partitioning methods involve modified encoding or decoding processing by prohibiting a certain partition type and partition direction for splitting a current sub-block according to the partition type and partition direction of a previous partition level and a position of the current sub-block. Some embodiments of the constrained block partitioning method involve modified encoding or decoding process which infer the partition type or partition direction for splitting a current sub-block according to the partition type and partition direction of a previous partition level and a position of the current sub-block.).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above because it would be obvious to try as the combinations of QT, BT, and TT would be finite based on the CTU (coding tree unit which would be the maximum size) and a minimum CU (coding unit is a division of CTU) (Huang 0003 teaches CTU and CU).

10. The method of claim 1, 
While Huang appears to be silent about each possible iteration of combination between nodes, Huang teaches it would be obvious to wherein the parent partition type is BT and wherein the first partition parameter indicates a partition type for the first sibling node, the second partition  (Figs. 3-9; 0036: Some embodiments of the constrained block partitioning methods involve modified encoding or decoding processing by prohibiting a certain partition type and partition direction for splitting a current sub-block according to the partition type and partition direction of a previous partition level and a position of the current sub-block. Some embodiments of the constrained block partitioning method involve modified encoding or decoding process which infer the partition type or partition direction for splitting a current sub-block according to the partition type and partition direction of a previous partition level and a position of the current sub-block.).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above because it would be obvious to try as the combinations of QT, BT, and TT would be finite based on the CTU (coding tree unit which would be the maximum size) and a minimum CU (coding unit is a division of CTU) (Huang 0003 teaches CTU and CU).



While Huang appears to be silent about each possible iteration of combination between nodes, Huang teaches it would be obvious wherein the parent partition type is BT and wherein the first partition parameter indicates a partition type for the first sibling node, the second partition parameter indicates a partition direction for the first sibling node, the third partition parameter indicates a partition type for the second sibling node, and the fourth partition parameter indicates a partition direction for the second sibling node, wherein on a condition that the partition type for the first sibling node and the partition type for the second sibling node are both BT and the partition direction for the first sibling node and the parent partition direction are the same, the partition direction for the second sibling node is derived to be orthogonal to the partition direction for the first sibling node, and wherein on a condition that the partition type for the first sibling node and the partition type for the second sibling node are both TT and the partition direction for the first sibling node is orthogonal to the parent partition direction, the second direction is derived to be orthogonal to the partition direction for the first sibling node. (Figs. 3-9; 0036: Some embodiments of the constrained block partitioning methods involve modified encoding or decoding processing by prohibiting a certain partition type and partition direction for splitting a current sub-block according to the partition type and partition direction of a previous partition level and a position of the current sub-block. Some embodiments of the constrained block partitioning method involve modified encoding or decoding process which infer the partition type or partition direction for splitting a current sub-block according to the partition type and partition direction of a previous partition level and a position of the current sub-block.).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above because it would be obvious to try as the combinations of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W BECKER whose telephone number is (571)270-7301.  The examiner can normally be reached on flexible usually 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.